DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duforestel 2015/0152635. As to claim 10, Duforestel discloses a vacuum insulated structure comprising an exterior wrapper 110 having a plurality of sidewalls (upper portions of the sidewalls 102, 103), at least one liner 120 having a plurality of sidewalls (lower portion of the sidewalls 102, 103), and a thermal bridge (center portion of the sidewalls 102) interconnecting the exterior wrapper and the at least one liner to define an insulating cavity 104 therebetween; see Fig. 1. The insulating cavity in Duforstel is operable between at-rest (see Fig. 4) and evacuated states (see Fig. 5) and has one or more internal chamber structures 158 disposed within the cavity, wherein each internal chamber structure includes an interior cavity with a first interior volume when the insulating cavity is in the at-rest state (Fig. 4, [0044], [0045]) and a second interior volume when the insulating cavity is in the evacuated state (see Fig. 5), wherein the second interior volume is greater than the first interior volume.
As to claim 11, Duforestel discloses this feature in [0035].
As to claim 14, the sidewalls 102 in Duforestel are planar as shown in Fig. 1 and it can be assumed that there are at least two other sidewalls since a panel such as panel 100 in Duforestel has four sides.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duforestel 2015/0152635 in view of Kirby 5,505,810. Duforestel discloses a vacuum insulated structure comprising an exterior wrapper 110 having a plurality of sidewalls (upper portions of the sidewalls 102, 103), at least one liner 120 having a plurality of sidewalls (lower portion of the sidewalls 102, 103), and a thermal bridge (center portion of the sidewalls 102) interconnecting the exterior wrapper and the at least one liner to define an insulating cavity 104 therebetween; see Fig. 1. The insulating cavity in Duforestel is operable between at-rest (see Fig. 4) and evacuated states (see Fig. 5) and has one or more internal chamber structures 158 disposed within the cavity, wherein each internal chamber structure includes an interior cavity with a first interior volume when the insulating cavity is in the at-rest state (Fig. 4, [0044], [0045) and a second interior volume when the insulating cavity is in the evacuated state (see Fig. 5), wherein the second interior volume is greater than the first interior volume. However, Duforestel does not disclose insulating material inside his structure. The examiner takes official notice of the fact that it is well-known in the vacuum insulation art to include particulate insulating material such as fumed silica inside vacuum insulation panels to provide insulating properties and structural support; see for example Kirby. Therefore, it would have been obvious to one of ordinary skill in the art to include an insulating material, such as fumed silica, in the insulating cavity of Duforestel in view of Kirby in order to provide insulating properties. As to the claimed thermal conductivity, it would have been obvious to one of ordinary skill in the art to select an insulating material with a thermal conductivity as low as possible, such as 5 mW/m.K  or less, for use in the panel of Duforestel in order to have the best insulation properties. 

Claims 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Duforestel 2015/0152635 alone or in view of Benson 5,107,649. Duforestel discloses a vacuum insulated structure comprising an exterior wrapper 110, at least one liner 120, and a thermal bridge 102 interconnecting the exterior wrapper and the at least one liner to define an insulating cavity 104 therebetween; see Fig. 1. The insulating cavity in Duforestel is operable between at-rest (see Fig. 4) and evacuated states (see Fig. 5) and has one or more internal chamber structures 158 disposed within the cavity, wherein each internal chamber structure includes an interior cavity with a first interior volume when the insulating cavity is in the at-rest state (Fig. 4, [0044], [0045) and a second interior volume when the insulating cavity is in the evacuated state (see Fig. 5), wherein the second interior volume is greater than the first interior volume. It would have been obvious to one of ordinary skill in the art to shape the panel of Duforestel into a U-shape so as to form an insulation structure with a plurality of sidewalls that insulates a particular end use environment since a change in shape is within the level of ordinary skill in the art. In any event, it is well-known in the art to shape vacuum insulation structures so as to comprise a plurality of sidewalls, such as two side walls that form a right angle with one another as taught in Benson, in order to insulation different shaped objects. Therefore, it would have been obvious to one of ordinary skill in the art to shape the panel of Duforestel so as to have a plurality of sidewalls in view of the teachings in Benson so as to insulate completely around an object. 
As to claim 11, Duforestel discloses this feature in [0035].
As to claim 14, both Duforestel and Benson suggest forming the vacuum structure with planar outer surfaces.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duforestel 2015/0152635 alone or in view of Benson 5,107,649 as applied to claims 10, 11 and 14 above, and further in view of Kirby 5,505,810. Duforestel 2015/0152635 alone or in view of Benson discloses the invention substantially as claimed; see the above rejection. However, this combined prior art does not disclose the presence of insulating material within the insulating cavity. Kirby discloses the use of fumed silica, which inherently as a thermal conductivity within the claimed range as evidence by applicant’s disclosure, in vacuum insulation panels. Therefore, it would have been obvious to one of ordinary skill in the art to provide fumed silica within the cavity of Duforestel between the cover members as taught in Kirby in order to increase insulation properties of the panel. 

Response to Arguments
Applicant’s arguments with respect to claims 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783